Citation Nr: 1701599	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for obstructive sleep apnea (OSA) to include as due to an undiagnosed illness and as secondary to service-connected hypertension, knee and shoulder disabilities including pain due to those disabilities. 

3.  Entitlement to an increased rating for status post-surgical repair, bony exostosis, right anterior tibial tubercle (right knee), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In November 2009 and September 2011, the Veteran testified at Board hearings before Veterans Law Judges who are no longer employed by the Board.  However, he has subsequently indicated that he does not want another Board hearing.  

In January 2016, the Board issued a decision which decided issues on appeal and remanded other matters.  In pertinent part, the Board denied an increased rating for status post-surgical repair, bony exostosis, right anterior tibial tubercle (right knee) based on limitation of motion, and granted a separate 10 percent rating for instability due to status post-surgical repair, bony exostosis, right anterior tibial tubercle (right knee); remanded the issue of service connection for OSA for a statement of the case; and also remanded entitlement to a TDIU.  The Veteran appealed the Board's decision as to the issue of an increased rating for status post-surgical repair, bony exostosis, right anterior tibial tubercle (right knee) to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), the Court, in a July 2016 Order, vacated the Board's January 2016 decision as to the denial of entitlement to an increased rating for status post-surgical repair, bony exostosis, right anterior tibial tubercle (right knee) and remanded the matter to the Board.  

The issues of service connection for OSA and entitlement to an increased rating for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From September 19, 2011, the Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

From September 19, 2011, the Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's TDIU claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The issue is whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that his service-connected disabilities rendered him unable to work and that he has not been employed for many years.  A review of the record shows that the Veteran initially met the schedular criteria for a TDIU from September 19, 2011, the date when service connection for a depressive disorder was established.  As of that date, service connection was in effect for a depressive disorder, rated as 30 percent disabling; left shoulder disability, rated as 20 percent disabling right shoulder disability, rated as 20 percent disabling; right lower extremity numbness, rated as 10 percent disabling; right knee disability, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; and scars, rated as noncompensable.  The combined rating is 70 percent.  Prior to September 19, 2011, the combined rating was 60 percent and the schedular criteria were not met.  Moreover, the record establishes that the Veteran was not unemployable due solely to service-connected disabilities until September 19, 2011, as the Veteran's depressive disorder plays a role in his unemployability.

The Veteran's physical disabilities impact his employment capacity; however, it is the combined effect of his physical limitations with his psychiatric disability that prevents employment.  The Veteran's representative submitted a vocational assessment by a private examiner in November 2016.  That examiner opined that it is more likely than not that the Veteran is unable to secure and follow substantially gainful employment.  She discussed his service-connected disabilities and the limitations that they cause, as well as the Veteran's assertions regarding his limitations.  In particular, the Veteran reported that he had previously worked as a janitor and driver until 2004, when he could no longer work due to his disabilities.  His job duties included cleaning and waxing floors, trash collection and keeping the general premises in orderly condition.  The Veteran says he attempted to find employment within his ability skills, but was not able to look for or secure other work due to his physical disabilities, medications for the disabilities, as well as his depression.  The Veteran said he stopped working because he could no longer keep up with the emotional and mental demands of his jobs, as a driver and janitor.  The pain and lack of sleep and/or too much sleep associated with taking heavy pain medicine contributed to his taking unscheduled time off of work and inability to stay on task or follow directions to complete his work tasks, safely and timely.  He stated his memory was foggy and he would often forget an important required task.  He related that his concentration was poor and his depression made it difficult to pay attention, particularly when required to drive a vehicle.  The Veteran indicated he was fearful of returning to work following his shoulder surgery.  The combination of the pain and limited mobility and use of his upper extremities complicated his depression and subsequently worsened as time went on.  He stated he became fearful of going outside his home due to risk of falling.  The Veterans indicated he was immobilized from a psychological perspective due to his service-connected disabilities.  

The examiner went on to explain why the Veteran could not be employed in a physically demanding or sedentary employment scenario.  For instance, with regard to sedentary employment, she noted that the Veteran had limitations with attention and concentration related to the side effects of medication; sleep disturbance due to depression and pain symptoms and behaviors; limited mobility with prolonged or even occasional sitting, walking, standing, bending, stooping, lifting, carrying, pushing/pulling, which in combination affected even his ability to function at a sedentary work demand level without substantial worksite accommodations.

The Board finds the private vocational report to be probative as it is very thorough in nature.  The Board further observes that the report emphasizes the combined limitations resulting from all of the Veteran's service-connected disabilities, including depression and his overall functionality taking into account all disabilities.  As noted, service connection for depression was established September 19, 2011; therefore, the Board finds that in considering the Veteran's disabilities cumulatively including the depression, the Veteran was unemployable based on the nature and severity of the service-connected disabilities from that date.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from September 19, 2011.  

Although the other disabilities on appeal below (OSA and right knee) may potentially affect the overall disability rating for the Veteran, his depression is integral to the finding of unemployability.  As such, the outcome of those issues will not affect his entitlement to a TDIU and entitlement to a TDIU need not be deferred.



ORDER

A TDIU is granted from September 19, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With regard to service connection for OSA, the Veteran has been afforded two VA examinations.  In September 2015, the VA examiner diagnosed the Veteran with OSA, but indicated that it was not related to service because the Veteran did not have OSA when he was discharged from service in 1992.  The examiner provided an addendum in which he stated that the OSA was less likely as not related to the Veteran's Gulf War service or exposures therein because there are no repeated peer review objective medical research studies showing a cause and effect relationship between Gulf War exposure/service and OSA.  The Veteran was examined again in May 2016.  The examiner stated that the records from 1992 were reviewed and there was a less than 50 percent probability that "these" are related to present sleep apnea diagnosis in 2013.  The rationale is that OSA would not be present that long without troubles or diagnoses being made and trouble sleeping is not necessarily from OSA.  The examiner also indicated that there is a less than 50 percent probability that the Veteran incurred OSA secondary to hypertension and the rationale is that that is not a medically recognized etiology of OSA.  The examiner provided an addendum.  The examiner stated that there is a less than 50 percent probability that the Veteran's OSA was aggravated beyond its normal progression by his hypertension and the rationale is that this is not a medically accepted problem; that there is a less than 50 percent probability that his OSA is due to or the result of pain from his shoulder or knee conditions and that the rationale is that this not a medically accepted problem; and that there is a less than 50 percent probability that his OSA was aggravated beyond natural progression by his shoulder and knee problems and the rationale is that this is not a medically recognized or accepted problem.  

The Board finds that the rationale provided by the examiners is inadequate.  As to direct service connection, 38 C.F.R. § 3.303(d) provides for instances when a diagnosis is made post-service; thus, OSA need not be specifically present at discharge.  As to secondary service connection, the Board finds that the rationale is not explanatory, but rather conclusory.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, a comprehensive medical addendum opinion should be obtained. 

With regard to an increased rating for a right knee disability, the JMPR indicated that the examinations dated in April 2009 and December 2012 were inadequate.  As noted in the JMPR, the April 2009 examination report stated that the Veteran described "flare ups either when he is on his feet for long periods or when the weather changes and then he has to stay in his bed."  The report did not address the Veteran's reported flare-ups further.  The December 2012 examination report documented the Veteran's report of flare-ups that impacted the function of the knee and/or lower leg, indicating that the Veteran experienced pain and his knee going out when climbing or on a long walk during such flare-ups.  There was no further discussion of flare-ups in the report.  Neither examination report expressed an opinion as to the degree of additional range of motion loss, if any, due to pain during the Veteran's reported flare-ups nor did the reports explain why such details could not be provided.  The JMPR noted that where an examination report fails to provide such detail regarding functional loss due to pain during flare-ups and fails to state why such detail could not feasibly be determined, it lacks sufficient detail necessary for a disability rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

Therefore, the JMPR determined that on remand, the Veteran should be afforded a medical examination that provide details regarding the degree of additional range of motion loss, if any, due to pain during the Veteran's reported knee flare-ups or explain why such detail cannot feasibly be provided.  

In addition, the Board notes that the Court recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia; Southall-Norman, No. 15-1357, 2016 WL 7240720.

In light of the foregoing, the Veteran must be afforded another VA right knee examination which fully complies with Mitchell and Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should also consider if range of motion was reduced on repetitive use and during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations in the appropriate specialties.  The examiner should review the record prior to examination.  

A.  With regard to the right knee, the examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQs).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected right knee as well as for the nonservice-connected paired joint (left knee), if the left knee is "undamaged" (completely without abnormalities).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

B.  With regard to OSA, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is proximately due to, or the result of, the service-connected hypertension, knee and shoulder disabilities including pain due to those disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is permanently aggravated by the Veteran's service-connected hypertension, knee and shoulder disabilities including pain due to those disabilities.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved is requested.  The Board notes that the opinions need to provide specific explanation and not be conclusory in nature in order to render the opinion adequate.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


